       Case 4:20-cv-05083-TOR       ECF No. 10    filed 06/23/20   PageID.36 Page 1 of 3




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    LANE KENNETH KROLL,
                                                     NO: 4:20-CV-5083-TOR
 8                               Petitioner,
                                                     ORDER OF DISMISSAL WITHOUT
 9          v.                                       PREJUDICE

10    ATTORNEY GENERAL ROBERT
      FERGUSON and SCOTT SOUZA,
11
                                 Respondents.
12

13         By Order filed June 11, 2020, the Court denied Petitioner leave to proceed in

14   forma pauperis, because he had a balance of $946.72 on his inmate account and

15   indicated he was financially responsible for no one other than himself. ECF No. 7.

16   Petitioner, a pretrial detainee at the Benton County Jail, filed this pro se Petition for

17   Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2241

18   on May 20, 2020, ECF No. 1. Respondents have not been served.

19         The Court directed Petitioner to either pay the $5.00 filing fee or show cause

20   by sworn affidavit why he should not be required to do so. ECF No. 7 at 2. On June



     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 1
          Case 4:20-cv-05083-TOR       ECF No. 10   filed 06/23/20   PageID.37 Page 2 of 3




 1   22, 2020, Petitioner submitted a document titled “Affidavit Indication/Clarity,”

 2   stating that he currently has approximately $600.00 on his account. ECF No. 6 at 1.

 3   He then described a complex series of processes to make the $5.00 filing fee

 4   payment, including that a “‘Person’ of the Court has to ‘Appear’ to obtain Possession

 5   of Said. ‘funds,’” and then “‘Create’ a check for the difference minus the appropriate

 6   5.00 fee.” ECF No. 6 at 1-2. In the alternative, Petitioner indicated his consent to

 7   dismiss this action without prejudice. Id. at 2, 3.

 8           The Clerk of Court requires payment in the exact amount of the filing fee.

 9   Petitioner has indicated that he has sufficient funds but is unable to provide payment

10   of the exact filing fee at this time. The Court declines his invitation to have someone

11   “appear” to obtain funds from his account and to “create” a check for the difference.

12   Accordingly, IT IS HEREBY ORDERED:

13        1. This action is DISMISSED without prejudice for non-payment of the filing

14           fee under Rule 3(a)(1), Rules Governing Section 2254 Cases in the United

15           States District Courts.

16        2. The Court certifies any appeal of this dismissal would not be taken in good

17           faith.

18   //

19   //

20   //




     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 2
       Case 4:20-cv-05083-TOR      ECF No. 10   filed 06/23/20   PageID.38 Page 3 of 3




 1         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

 2   enter judgment, forward a copy to Petitioner and close the file.

 3         DATED June 23, 2020.

 4

 5                                   THOMAS O. RICE
                              Chief United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20




     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 3
